 
PURCHASE AND SALE AGREEMENT






Dated effective as of June 1, 2007






by and between




Fellows Energy Ltd.


Seller


and


Thunderbird Energy Inc.


Buyer


--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT


This PURCHASE and SALE AGREEMENT (the “Agreement”) is made this 6th day of
August, 2007, by and between Fellows Energy Ltd., a Nevada corporation, 1942
Broadway, Suite 320, Boulder, CO 80302 (“Seller”), and Thunderbird Energy Inc.,
847 Hamilton Street, Vancouver, BC, Canada V6B 2R7 (“Buyer”).  The Buyer and
Seller may be collectively referred to herein as the “Parties” and individually
as a “Party.”


RECITALS


A.           WHEREAS, Seller owns certain oil and gas interests described herein
and desires to sell such interests; and


B.           WHEREAS, Buyer desires to purchase such interests.


NOW, THEREFORE, in consideration of their mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency which is
hereby acknowledged, Buyer and Seller agree to the purchase and sale of the oil
and gas interests described below, in accordance with the following terms and
conditions:


AGREEMENT


1.           Purchase and Sale.


(a)           Interests Being Sold.  Subject to the terms and conditions of this
Agreement, Seller agrees to sell and convey and Buyer agrees to purchase and
accept the Subject Interests for the Purchase Price as defined
hereinafter.  Except as set forth in Section 1(b) below, the term “Subject
Interests,” shall mean:


(i)           Leaseholds. All of Seller’s undivided right, title and interest in
and to all oil and gas leases and leaseholds, oil, gas and other minerals,
including, without limitation, working interests, carried working interests,
rights of assignment and reassignment, net revenue interests, record title
interests, undeveloped locations and all other interests under or in the oil,
gas or mineral leases, and interests in rights to explore for and produce oil,
gas or other minerals together with any and all amendments, modifications,
extensions, renewals and rights to acquire any of the foregoing, all of which
are described in Exhibit “A” attached hereto (the “Leases”);


(ii)           Rights in Production.  All of Seller’s rights, title and interest
in and to natural gas, casinghead gas, drip gasoline, natural gas liquids,
condensate, products, crude oil and other hydrocarbons, whether gaseous or
liquid produced from or attributable to the Leases from and after the Effective
Date, as well as water produced from or attributable to the Leases from and
after the Effective Date (as defined below), together with all of Seller's
right, title and interest in and to all reversionary interests, back-in
interests, overriding royalties, production payments, net profits interests,
mineral and royalty interests in production of oil, gas or other minerals
relating to the Leases (“the Production”);


(iii)           Wells.  All of Seller's right, title and interest in and to
producing, non-producing and shut-in oil and gas wells and saltwater disposal or
injection wells and well bores located on the Leases that are described on
Exhibit “A” (hereinafter “Wells”);


(iv)           Contract Rights.  All of Seller's right, title and interest in or
derived from unit, unitization, pooling and communization agreements, orders and
decisions of regulatory authorities establishing or relating to units, unit
operating agreements, operating agreements, gas purchase agreements, oil
purchase agreements, gathering agreements, transportation agreements, processing
or treating agreements, farmout agreements, farmin agreements, surface access
agreements, including those associated with the discharge of water, and any
other agreements which relate to any of the Leases or Wells described in Exhibit
“A” to the extent such contracts are assignable (“Contracts”);


(v)           Interest in Limited Liability Companies.  All of Seller’s interest
in Gordon Creek, LLC, a Utah limited liability company, including, but not
limited to, all computer hardware, software and licenses associated with the
Bolo accounting system, and Horse Bench LLC, a Utah limited liability company,
including, but not limited to, all related pipelines, gathering equipment and
other infrastructure held in its name;


(vi)           Easements.  All of Seller's right, title and interest in and to
all rights-of-way, easements, licenses, surface rights, surface access and use
agreements and servitudes appurtenant to or used in connection with the property
described in Exhibit “A” (the “Easements”);


(vii)                      Permits.  All of Seller's right, title and interest
in and to all permits and licenses of any nature owned, held or operated in
connection with operations for the exploration and production of oil, gas or
other minerals to the extent the same are used or obtained in connection with
any of the Leases, Contracts, Easements or Wells (the “Permits”);


(viii)                      Equipment.  All of Seller's right, title and
interest in and to all personal property, tanks, pumps, separation, compression
and processing facilities, gathering facilities, fixtures, gas plants,
improvements, and other surface equipment, down-hole equipment and pipelines,
buildings and inventory used or obtained in connection with the Leases,
Easements, Wells or Permits (the “Equipment”); and


(ix)           Remaining Interests.  All of Seller's other rights and interests
in, to or under or derived from the Subject Interests, even though the same may
be improperly described in or omitted from the Exhibits.  It is the express
intent of the Parties that all of Seller's right, title and interest in any and
all oil and gas properties described on Exhibit “A”, be assigned to Buyer
hereunder.


2.           Purchase Price.  Buyer agrees to pay to Seller for the Subject
Interests as follows:


 
a)
Two Hundred and Thirty Seven Thousand Two Hundred and Five Dollars and 06/00
($237,205.06) to be paid in cash to Seller at the Closing or within 10 days of
Closing, but in any event not later than the completion of the audit described
in Paragraph 3(a) below (“Cash Payment”);



 
b)
Twelve Thousand Seven Hundred and Ninety Four Dollars and 94/00 ($12,794.94) to
be paid in cash at Closing to Thames River, LLC (3402 Evergreen Place, Salt Lake
City, Utah  84106) for prior services rendered to Seller;



 
c)
The assumption by Buyer of Seller’s existing loans issued by Black Tusk
Entertainment Ltd. (“Black Tusk”) and Dr. Lee Ahrlin (“Ahrlin”) which amounts
shall not exceed $700,000 in respect to the Black Tusk loan and $400,000 in
respect of the Ahrlin loan as of the Closing Date; and



 
d)
The payment by Buyer of a maximum of US $1.65 million in the aggregate to
Seller’s existing debenture holders “Palisades” and “Crescent” (referred to
herein collectively as the “Debenture Holders”).



3.           Purchase Price Adjustments.


 
a.
Prior to Closing, or within 10 days of Closing, Seller and Buyer hereby agree to
conduct an internal audit and reconciliation of the operations of Gordon Creek,
LLC to determine any amount owed to Buyer or Seller from the other party as a
result of the operations of the Leases and Wells prior to the Effective
Date.  In the event this audit determines that Seller received proceeds greater
than what it was entitled to, any such excess amount will be deducted from the
Cash Payment to Seller provided for in Section 2(a) above.



 
b.
In the event the principal amount due under the Black Tusk loan exceeds Seven
Hundred Thousand dollars ($700,000), as of the Closing Date, the Cash Payment to
Seller will be reduced by the excess amount.



 
c.
In the event the principal amount due under the Ahrlin Loan exceeds Four Hundred
Thousand dollars ($400,000), as of the Closing Date, the Cash Payment to Seller
will be reduced by the excess amount.



4.           Effective Date and Closing.  The conveyance of the Subject
Interests to Buyer shall be effective as of June 1, 2007, at 7:00 a.m.
(“Effective Date”) and title thereto shall be delivered at the “Closing”, which
shall take place on or before August 3, 2007 (the “Closing Date”"), unless
extended by the written agreement of the Parties.


5.           Representations and Warranties of Seller.  Seller represents and
warrants to Buyer as of the date hereof and will represent and warrant at the
Closing, as follows:


(a)           Corporate Authority.  Seller is in good standing under the laws of
the State of Nevada and has all the requisite power and authority to enter into,
deliver and perform this Agreement and carry out the transactions contemplated
under this Agreement.


(b)           Valid Agreement.  This Agreement constitutes the legal, valid and
binding Agreement of Seller.  At the Closing, all instruments required hereunder
to be executed and delivered by Seller shall be duly executed and delivered to
Buyer and shall constitute legal, valid and binding obligations of Seller.  The
execution and delivery by Seller of this Agreement, the consummation of the
transactions set forth herein and the performance by Seller of Seller's
obligations hereunder have been duly and validly authorized by all requisite
corporate action on the part of Seller and will not violate, conflict with or
result in any violation or breach of any provision of (i) any agreement,
contract, mortgage, lease, license or other instrument to which Seller or the
Subject Interests is a party or by which Seller or the Subject Interests is
bound; (ii) any governmental franchise, license, permit or authorization or any
judgment or order of judicial or governmental body applicable to Seller or the
Subject Interests, or (iii) any law, statute, decree, rule or regulation of any
jurisdiction in the United States to which Seller or the Subject Interests is
subject.


(c)           Authorization.  This Agreement has been duly authorized, executed
and delivered by Seller.  All instruments required to be delivered by Seller at
the Closing shall be duly authorized, executed and delivered by Seller.  This
Agreement and all documents executed by Seller in connection with this Agreement
shall constitute legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws from time to
time in effect, as well as general principles of equity.


(d)           Title to Leases.  Seller is the owner of a 50% Working Interest in
the Subject Interests, free and clear of all liens and encumbrances, except for
those security interests, earn-in rights and/or royalties granted to Black Tusk
and Ahrlin and with the exception of the overriding royalties burdening the
Subject Interests of record in Carbon County as of June 1, 2007, and that
certain 2% overriding royalty interest (proportionately reduced to a net 1% of
8/8ths), conveyed to Thomasson Partner Associates, Inc. by Assignment of
Overriding Royalty dated July 23, 2007, but effective as between the Parties
October 1, 2005.  It is expressly agreed that Seller shall remain obligated for
the payment of any such proceeds credited to this interest accruing prior to the
Closing Date.


(e)           Leases, Wells, Easements, and Permits.  To Seller's best
knowledge, the Leases, Wells, Easements, and Permits are in full force and
effect and are valid and subsisting documents covering the entire estates which
they purport to cover; and all royalties, rentals and other payments due under
the Leases, Easements, and Permits have been fully, properly and timely paid,
and all conditions necessary to continue Seller's rights therein have been met.


(f)           Taxes.  All material due and payable ad valorem, property,
production, severance and similar taxes and assessments based on or measured by
the ownership of property or the production of hydrocarbons or the receipt of
proceeds therefrom on the Subject Interests, which become due prior to the
Closing Date for any periods prior to the Effective Date, have been properly
paid.


(g)           Brokers.  Seller has incurred no obligation or liability,
contingent or otherwise for brokers’ or finders’ fees with respect for this
transaction for which Buyer shall have any obligation or liability.


(h)           Suits and Claims.  No suit, action, claim, or other proceeding is
now pending or, to Seller's knowledge, threatened before any court, governmental
agency against the Subject Interests and Seller shall promptly notify Buyer of
any such proceeding which arises or is threatened prior to the Closing.


(i)           Obligation to Close.  Seller shall take or cause to be taken all
actions necessary or advisable to consummate the transactions contemplated by
this Agreement and to assure that as of the Closing it will not be under any
material, corporate, legal, governmental or contractual restriction that would
prohibit or delay the timely consummation of such transactions.


(j)           No Third Party Options.  There are no existing agreements,
options, or commitments with, of or to any person to acquire the Subject
Interests.


(k)           All Statements True.  Neither this Agreement nor any Exhibit or
Schedule attached hereto contains any untrue statement of material fact.


6.           Representations and Warranties of Buyer.  Buyer represents and
warrants to Seller as of the date hereof and will represent and warrant at the
Closing, as follows:


(a)           Corporate Authority.  Buyer is in good standing under the laws of
the State of Nevada and has all the requisite power and authority to enter into
and perform this Agreement and carry out the transactions contemplated under
this Agreement.


(b)           Valid Agreement.  This Agreement constitutes the legal, valid and
binding Agreement of Buyer.  At the Closing, all instruments required hereunder
to be executed and delivered by Buyer shall be duly executed and delivered to
Buyer and shall constitute legal, valid and binding obligations of Buyer.  The
execution and delivery of Buyer of this Agreement, the consummation of the
transactions set forth herein and the performance by Buyer of Buyer's
obligations hereunder have been duly and validly authorized by all requisite
corporate action on the part of Buyer and will not conflict with or result in
any violation of any provision of (i) any agreement, contract, mortgage, lease,
license or other instrument to which Buyer is a party or by which Buyer is
bound, (ii) any governmental franchise, license, permit or authorization or any
judgment or order of judicial or governmental body applicable to Buyer, or (iii)
any law, statute, decree, rule or regulation of any jurisdiction in the United
States to which Buyer is subject.


(c)           Governmental Approvals.  Buyer shall obtain all required local,
federal governmental and/or agency permissions, approvals, permits, bonds and
consents, as may be required to assume Seller's obligations and responsibilities
attributable to the Subject Interests.


(d)           Brokers.  Buyer has incurred no obligation or liability,
contingent or otherwise for brokers’ or finders’ fees with respect to this
transaction for which Seller shall have any obligation or liability.


(e)           All Statements True.  Neither this Agreement nor any Exhibit
attached hereto contains any untrue statement of material fact.


7.           Examination of Files and Records.  Upon execution of and pursuant
to the terms of this Agreement, Buyer shall have the right to conduct its
investigation of the status of title to the Subject Interests.  Seller will make
available to Buyer their existing Lease, Well and title files, production
records, Easements, Contracts, division orders and other information, to the
extent not subject to confidentiality agreements, available in Seller’s files
relating to the Subject Interests (collectively “Data”).  Upon reasonable
advance notice from Buyer, all such Data shall be made available at Seller’s
offices during normal working hours.  Seller will also permit Buyer to examine
and copy at Buyer’s expense such Data.  If Closing does not occur, Buyer shall
promptly return all such Data and other materials provided by Seller to Buyer
hereunder.


8.           Closing.  The Closing shall be held at such place as the Parties
shall mutually agree.  At the Closing, the following shall occur:


(a)           Buyer and Seller shall agree upon a “Closing Settlement
Statement,” which shall include all adjustments to the payment due Fellows under
Section 2(a) above, which are known as of the Closing Date and what additional
audit items, if any, remain to be done.


(b)           Seller shall execute, acknowledge and deliver the following:


(i)  an Assignment, Conveyance and Bill of Sale in a mutually satisfactory and
recordable form containing a warranty of title;


(ii)  appropriate Assignment forms to be filed with the Utah School and
Institutional Trust Lands Administration to transfer the Subject Interests;


(iii)  a letter addressed to Buyer from the Palisades and Crescent in
consideration of the payment of $1.65 million granting their consent to the
transaction;


(iv)  a letter addressed to Buyer from Black Tusk granting its consent to the
transaction and providing the total outstanding principle balance due under the
loan;


(v)  a letter addressed to Buyer from Dr. Lee Ahrlin granting his consent to the
transaction and providing the total outstanding principle balance due under the
loan;


(vi)  all necessary documents to transfer Seller’s 50% interest in Gordon Creek,
LLC and Horse Bench LLC to Buyer; and


(vii)  all necessary documents to transfer operatorship of the wells with all
applicable government agencies.


9.           Indemnification.  From and after Closing, Buyer and Seller shall
indemnify each other as follows:


(a)           SELLER SHALL DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS BUYER,
ITS OFFICERS, DIRECTORS, MEMBERS, MANAGERS, EMPLOYEES AND AGENTS (“BUYER
INDEMNIFIED PARTIES”) AGAINST ALL LOSSES, DAMAGES, CLAIMS, DEMANDS, SUITS,
COSTS, EXPENSES, LIABILITIES AND SANCTIONS OF EVERY KIND AND CHARACTER,
INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEY’S FEES, COURT COSTS AND COSTS
OF INVESTIGATION (“LOSSES”), WHICH ARISE FROM SELLER’S BREACH OF ANY OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS HEREIN; PROVIDED THAT ANY CLAIMS FOR
INDEMNIFICATION UNDER THIS SECTION MUST BE ASSERTED WITHIN ONE (1) YEAR AFTER
CLOSING AND ANY SUCH CLAIMS NOT SO ASSERTED WITHIN SUCH PERIOD SHALL BE DEEMED
WAIVED.  NOTWITHSTANDING ANY OTHER PROVISION HEREOF, (i) SELLER’S OBLIGATION TO
INDEMNIFY BUYER PURSUANT TO THIS SECTION IN RESPECT OF ANY SINGLE ACT, OMISSION,
EVENT OR CIRCUMSTANCE SHALL ONLY APPLY IF THE LOSSES ARISING OUT OF SUCH ACT,
OMISSION, EVENT OR CIRCUMSTANCE EXCEED 1% OF THE PURCHASE PRICE (ALL SUCH LOSSES
BEING “RECOVERABLE LOSSES”), AND (ii) SELLER SHALL NOT BE OBLIGATED TO INDEMNIFY
BUYER PURSUANT TO THIS SECTION UNLESS, AND THEN ONLY TO THE EXTENT THAT, BUYER’S
RECOVERABLE LOSSES EXCEED 10% OF THE PURCHASE PRICE, AND (III) SELLER’S
LIABILITY UNDER THIS SECTION SHALL IN NO EVENT EXCEED THE PURCHASE PRICE.


(b)           BUYER SHALL DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS SELLER,
ITS OFFICERS, DIRECTORS, MEMBERS, MANAGERS, PARTNERS, EMPLOYEES AND AGENTS
(“SELLER INDEMNIFIED PARTIES”) AGAINST ALL LOSSES, DAMAGES, CLAIMS, DEMANDS,
SUITS, COSTS, EXPENSES, LIABILITIES AND SANCTIONS OF EVERY KIND AND CHARACTER,
INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES, COURT COSTS AND COSTS
OF INVESTIGATION, WHICH ARISE FROM OR IN CONNECTION WITH (i) ANY ASSUMED
OBLIGATION, OR (ii) BUYER’S BREACH OF ITS REPRESENTATIONS, WARRANTIES OR
COVENANTS HEREIN.


10.           Miscellaneous.


(a)           Further Assurances.  Seller agrees to execute any documents which
it has the authority to execute, whether before or after the Closing, to aid
Buyer in clearing or perfecting title and ownership to the Subject
Interests.  Buyer shall make any request for execution of such document in
writing and shall provide Seller with a copy of the document.


(b)           Entire Agreement.  This Agreement together with the Exhibits
attached hereto, shall constitute the complete agreement between the Parties
hereto and shall supersede all prior agreements, whether written or oral, and
any representations or conversations with respect to the Subject Interests.


(c)           Notices.  All communications required or permitted under this
Agreement shall be in writing and may be sent by facsimile.  Such communication
shall be deemed made when actually received, or if mailed by registered or
certified mail, postage prepaid, addressed as set forth below, shall be deemed
made three days after such mailing.  Faxes will be deemed to be received when
reflected in the fax confirmation sheet.  Either Party may, by written notice to
the other, change the address for mailing such notices.


 
Notices to Seller:
Fellows Energy Ltd.

 
Attn:  George Young

 
1942 Broadway, Suite 320

 
Boulder, CO 80302





 
Notices to Buyer:
Thunderbird Energy Inc.

 
Attn:  Cameron White

 
847 Hamilton Street

 
Vancouver, BC, Canada V6B 2R7



(d)           Law Applicable.  This Agreement shall be governed by and construed
in accordance with the laws of the state of Utah.


(e)           Incorporation of Exhibits.  All exhibits and schedules referred to
herein are attached hereto and are made a part hereof by this reference.


(f)           Assignment.  Neither Party may assign its rights or delegate its
duties hereunder except with the prior, written consent of the other Party and
if such consent is granted, no assignment shall relieve such Party of any of its
obligations hereunder.


(g)           Headings.  The headings of the articles and sections of this
Agreement are for guidance and convenience of reference only and shall not limit
or otherwise affect any of the terms and provisions of this Agreement.


(h)           Timing.  Time is of the essence in this Agreement.


(i)           Attorneys’ Fees.  The prevailing party in any dispute hereunder
shall be entitled to recover its attorneys’ fees and costs.


(j)           Expenses.  All fees, costs and expenses incurred by the Parties in
negotiating this Agreement and in consummating the transactions contemplated by
this Agreement shall be paid by the Party that incurred such fees, costs and
expenses.


(k)           Amendment and Waiver.  This Agreement may be altered, amended or
waived only by a written agreement executed by the Party to be charged.  No
waiver of any provision of this Agreement shall be construed as a continuing
waiver of the provision.


(l)           Successors and Assigns.  This Agreement is binding upon and shall
inure to the benefit of the Parties and, except where prohibited, their
successors, representatives or assigns, and all of the terms and conditions of
this Agreement shall be construed as, and shall constitute covenants running
with the land and leasehold estate covered hereby.


(m)           Third-Party Beneficiaries.  Unless expressly stated to the
contrary, no third party is intended to have any rights, benefits or remedies
under this Agreement.


(n)           Severance.  If any provision of this Agreement is found to be
illegal or unenforceable, the other terms of this Agreement shall remain in
effect and this Agreement shall be construed as if the illegal or unenforceable
provision had not been included.






[SIGNATURES ON THE FOLLOWING PAGE]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed below
by their duly authorized representatives as of June 1, 2007.






SELLER
 
 
FELLOWS ENERGY LTD
 
 
 
By:                                                                
 
Title:______________________________
 
Date:



BUYER
 
 
THUNDERBIRD ENERGY INC.
 
 
 
By:                                                                
 
Title:
 
Date:
